1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***
     NAPOLEON HOLYFIELD,                                  Case No. 3:18-cv-00292-MMD-WGC
6
                                      Plaintiff,         ORDER ACCEPTING AND ADOPTING
7           v.                                            REPORT AND RECOMMENDATION
                                                             OF MAGISTRATE JUDGE
8    RENO CITY COUNCIL, et. al.                                 WILLIAM G. COBB
9                                Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate
12   Judge William G. Cobb (ECF No. 15) (“R&R”) relating to Plaintiff’s amended complaint
13   (ECF No. 12). Plaintiff had until November 21, 2018 to file his objections. (ECF No. 15.)
14   However, no objections have been filed.
15          This Court “may accept, reject, or modify, in whole or in part, the findings or
16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
17   timely objects to a magistrate judge’s report and recommendation, then the court is
18   required to “make a de novo determination of those portions of the [report and
19   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails
20   to object, however, the court is not required to conduct “any review at all . . . of any issue
21   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
22   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
23   magistrate judge’s report and recommendation where no objections have been filed. See
24   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard
25   of review employed by the district court when reviewing a report and recommendation to
26   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,
27   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the
28   view that district courts are not required to review “any issue that is not the subject of an
1    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

2    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

3    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

4    which no objection was filed).

5           Nevertheless, the Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Cobb’s R&R. The Magistrate Judge had

7    dismissed the initial complaint with leave to amend and identified deficiencies in

8    Plaintiff’s allegations and how those deficiencies may be cured. (ECF No. 9.) Because

9    the amended complaint (ECF No. 12) also fails to state a claim, the Magistrate Judge

10   recommended dismissal with prejudice in light of the opportunity Plaintiff had been given

11   to amend.1 (ECF No. 15.) Having reviewed the R&R and the amended complaint, the

12   Court finds good cause to adopt the R&R in full.

13          It    is   therefore   ordered,   adjudged   and   decreed    that    the   Report   and

14   Recommendation of Magistrate Judge William G. Cobb (ECF No. 15) is accepted and

15   adopted in its entirety.

16          It is further ordered that this action is dismissed with prejudice.

17          It is further ordered that the Clerk of Court enter judgment accordingly and close

18   this case.

19

20          DATED THIS 3rd day of January 2019.

21
                                                         MIRANDA M. DU
22                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
            1The   Magistrate Judge screened Plaintiff’s amended complaint (ECF No. 12).
27   Plaintiff subsequently filed a document titled “amended complaint second” (ECF No. 13)
     but that document includes general statements about Plaintiff’s concerns on behalf of
28   disabled citizens. It does not state a claim.
                                                    2
